ON APPLICATION FOR REHEARING
Decided October 21, 1943.
BY THE COURT:
The above-entitled cause is now being determined on defendant-appellee’s motion requesting this Court to determine the liabilities for costs incurred in the trial Court.
On September 24, 1943, we released our opinion in the above-entitled cause, overruling appellant’s appeal and affirming the judgment of the trial court. Apparently the Municipal Court where the action was tried had entered judgment *638therein, in which the costs were divided between plaintiff and defendant. This question was not in any way submitted to us under plaintiff’s appeal. Defendant-appellee did not file a cross-appeal.
The case of Users & Dealers Oil Company v Pure Oil Company, 60 Oh Ap 501, is cited in support of appellee’s present motion. The case is directly in point and the Court of Appeals in its opinion sets out very fully the applicable law to be followed, all of which is favorable to the movant in the instant case, if the question was being submitted to the trial court or to us on a cross-appeal. The boomerang is presented in the last paragraph of the opinion, wherein the Appellate Court says that “but as the defendant has filed no cross-appeal the judgment of the Municipal Court will not be modified * *
The motion of the appellee will be overruled.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.